Supreme Court of Florida
                                  ____________

                                  No. SC17-1400
                                  ____________

                             MARK JAMES ASAY,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                  No. SC17-1429
                                  ____________

                             MARK JAMES ASAY,
                                 Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                 [August 14, 2017]

PER CURIAM.

      Mark James Asay, a prisoner under sentences of death with an active death

warrant, appeals the circuit court’s order denying his third successive motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.851
and petitions this Court for a writ of habeas corpus. We have jurisdiction. See art.

V, § 3(b)(1), (9), Fla. Const.

                                  BACKGROUND

      The underlying facts of this case have been previously set forth in this

Court’s opinion on direct appeal. See Asay v. State (Asay I), 580 So. 2d 610, 610-

12 (Fla.), cert. denied, 502 U.S. 895 (1991). A majority of the details described

therein are accurate, with the following exceptions relating to Asay’s second

victim. We have previously described the victim born Robert McDowell as “a

black man dressed as a woman.” McDowell was known to friends and neighbors

as Renee Torres. Torres was identified at trial by everyone who testified as white

and Hispanic. Renee Torres née Robert McDowell may have been either white or

mixed-race, Hispanic but was not a black man. We regret our previous error.

      After trial, Mark Asay was convicted of two counts of first-degree murder

for which a jury voted nine to three to recommend death sentences. We affirmed

the convictions and sentences in Asay I, 580 So. 2d 610.1 Asay’s sentences


       1. Asay raised seven issues on direct appeal: (1) the trial court erred by
allowing racial prejudice to be injected into the trial; (2) the trial court erred in
failing to advise Asay of his right to represent himself and to conduct an inquiry
when Asay asked to discharge court-appointed counsel; (3) the trial court erred in
denying Asay’s pro se motion for continuance of the penalty phase of the trial to
enable him to secure additional witnesses; (4) the prosecution improperly
diminished the jury’s role in sentencing; (5) the trial court judge erred by failing to
grant his motion for judgment of acquittal on count I of the indictment charging
him with the first-degree premeditated murder of Robert Lee Booker; (6) the trial

                                         -2-
became final when the United States Supreme Court denied his petition for writ of

certiorari on October 7, 1991. Asay v. Florida, 502 U.S. 895 (1991).

      We affirmed the denial of Asay’s initial motion for postconviction relief.

Asay v. State (Asay II), 769 So. 2d 974 (Fla. 2000).2 We also denied Asay’s

petition for a writ of habeas corpus, filed October 25, 2001.3 Asay v. Moore (Asay

III), 828 So. 2d 985, 989 n.8 (Fla. 2002).



court erred in finding the McDowell murder was committed in a cold, calculated,
and premeditated manner; and (7) Asay’s death sentence was disproportionate.
Asay, 580 So. 2d at 612-14.

        2. Asay raised six issues on appeal: (1) judicial bias during the trial and
postconviction proceedings resulted in a denial of “a fair and impartial tribunal
throughout his proceedings in violation of his due process rights”; (2) the trial
court improperly limited the scope of the evidentiary hearing by (a) limiting the
testimony of some of Asay’s siblings concerning mitigating evidence not presented
during the sentencing phase, (b) limiting the scope of Asay’s examination of his
trial counsel regarding his knowledge of prior inconsistent statements of key
witnesses, and (c) refusing to hear the testimony of Thomas Gross recanting his
trial testimony; (3) ineffectiveness of counsel during the guilt phase for (a) failing
to adequately impeach the State’s key witnesses, (b) failing to present a voluntary
intoxication defense, and (c) failing to rebut the State’s arguments that he
committed the crime due to his racial animus; (4) ineffectiveness of counsel during
the penalty phase for (a) failing to investigate and present statutory mitigating
evidence that he was acting under extreme emotional distress and his capacity to
appreciate the criminality of his conduct or to conform his conduct to the
requirements of law was substantially impaired, and (b) failing to present
nonstatutory mitigating evidence of physical and emotional abuse and poverty
during his childhood, alcohol abuse and his history of “huffing” inhalants; (5) the
trial court improperly summarily denied several claims; and (6) cumulative error.
Asay, 769 So. 2d at 978-89.
      3. Asay raised the following claims: (1) ineffective assistance of appellate
counsel in failing to argue on appeal that Asay was absent during critical stages of

                                         -3-
      We affirmed the denial of Asay’s successive motion for postconviction

relief, in which he argued that Florida’s capital sentencing scheme was

unconstitutional pursuant to Ring v. Arizona, 536 U.S. 584 (2002). Asay v. State

(Asay IV), 892 So. 2d 1011 (Fla. 2004) (table). Additionally, Asay sought and was

denied federal relief.4 Asay v. Sec’y, Fla. Dep’t of Corr., Case No. 3:05-cv-00147-

J-32PDB, 2014 WL 1463990 at *28 (N.D. Fla. Apr. 14, 2014).



the proceedings; (2) Asay’s death sentences are unconstitutional because Asay was
impermissibly limited from presenting mitigation, the trial court failed to consider
and weigh mitigation, and the prosecutor made impermissible arguments regarding
aggravation; (3) ineffective assistance of appellate counsel for failing to raise on
appeal the trial court’s failure to give a requested instruction on CCP; (4)
ineffective assistance of appellate counsel for failing to raise on appeal penalty
phase instructions that improperly shifted the burden of proof regarding the
appropriateness of a life sentence; and (5) the unconstitutionality of Florida’s
capital sentencing statute and instructions given pursuant thereto.

       4. Asay raised the following eleven claims in the United States District
Court for the Northern District of Florida: (1) Asay’s rights under the Sixth
Amendment to the United States Constitution were violated when, during the trial,
Asay informed the trial court that he wished to terminate the services of defense
counsel, yet the trial court neither provided substitute counsel nor advised Asay
that he had the right to proceed pro se; (2) Asay received ineffective assistance of
counsel because counsel delegated the investigation of Asay’s case to an
investigator and failed to supervise or follow up on that investigator’s work
product; (3) Asay received ineffective assistance of counsel because counsel failed
to meaningfully consult with Asay, failed to obtain and use relevant information
about Asay, and dropped all defense preparation when he was informed that Asay
had confessed to the defense investigator; (4) Asay received ineffective assistance
of counsel because counsel failed to meaningfully prepare for trial; (5) Asay
received ineffective assistance of counsel because counsel believed that a first-
degree murder conviction in Asay’s case was impossible and therefore failed to
prepare for the trial and penalty phase, and he labored under the misconception that
there could be no defense if Asay confessed; (6) Asay was denied a fair trial when

                                        -4-
      On January 8, 2016, Governor Rick Scott signed a death warrant scheduling

Asay’s execution on March 17, 2016. On January 12, 2016, the United States

Supreme Court issued its decision in Hurst v. Florida, 136 S. Ct. 616 (2016),

holding, in relevant part, that sections 775.082(1) and 921.141(1)-(3), Florida

Statutes (2010), were unconstitutional because “[t]he Sixth Amendment requires a

jury, not a judge, to find each fact necessary to impose a sentence of death. A

jury’s mere recommendation is not enough.” Id. at 619. Asay filed a petition for a

writ of habeas corpus on January 19, 2016, and filed his second successive motion

for postconviction relief on January 27, 2016.5 The circuit court summarily denied

all four claims and Asay’s motion for a stay of execution. Asay appealed and both



racial evidence and argument tainted the trial process; (7) a State witness, Thomas
Gross, admitted after trial that his testimony (that Asay was a racist) was a lie, that
his testimony was coached, and the prosecutor suborned this conduct; (8) Asay
received ineffective assistance of counsel because counsel advised Asay not to
testify on his own behalf at trial and at the Spencer hearing; (9) Asay received
ineffective assistance of counsel because counsel conceded Asay’s guilt during
closing argument; (10) Florida’s capital sentencing scheme is unconstitutional
under Ring; and (11) defense counsel failed to convey an offer of a plea to second-
degree murder.
       5. Asay raised the following four grounds for relief: (1) newly discovered
evidence exists that diminishes the reliability of firearms identification evidence
presented at trial; (2) Asay’s due process and equal protection rights were violated
because he did not have state counsel at the time the Governor signed his death
warrant and for the previous 10 years; (3) Asay is entitled to relief under Hurst v.
Florida, and that Hurst v. Florida applies retroactively so that the execution should
be stayed; and (4) the State violated Brady v. Maryland, 373 U.S. 83 (1963) for
suppressing numerous documents Asay recently received.


                                         -5-
cases were heard at Oral Argument on March 2, 2016, after which we stayed

Asay’s execution.

      On December 22, 2016, we lifted the stay and issued an opinion denying

postconviction relief. Asay v. State (Asay V), 210 So. 3d 1 (Fla. 2016), petition

for cert. filed, No. 16-9033 (U.S. Apr. 29, 2017). Asay sought a writ of certiorari

in the United States Supreme Court on April 29, 2017. The State filed its brief in

opposition on July 3, 2017. The petition is still pending.

      Also on July 3, 2017, Governor Scott reset Asay’s execution for August 24,

2017. Asay filed his third successive postconviction motion with the fourth circuit,

arguing: (1) that he was denied access to public records, (2) that the new lethal

injection protocol is unconstitutional; (3) that the manner in which the execution

was reset violated due process, and (4) that section 922.06 is unconstitutional. The

circuit court denied Asay’s claims. This appeal follows.

                                    ANALYSIS

                                    Due Process

      In this claim, Asay argues that the manner in which his execution was

rescheduled violated his rights to due process. Asay also argues that he has been

denied due process throughout the proceedings because he was denied access to

public records, because he was not permitted a continuance to secure an expert




                                        -6-
witness, because he was not permitted to question certain witnesses, and because

the circuit court denied his request to stay his execution.

      As it relates to Asay’s rescheduled execution, the circuit court summarily

denied this claim. The circuit court first found that the claim was not cognizable

under rule 3.851 and “decline[d] to consider [Asay’s] argument as to why, how,

and when the [Attorney General] requested the United States Supreme Court for an

extension of time to file a brief.” The circuit court therefore found that there was

no correlation between the Attorney General’s action and Asay’s due process

rights. Finally, the circuit court found the claim without merit.

      A defendant is entitled to an evidentiary hearing on a postconviction motion

unless it is clear from the motion or record that the movant is not entitled to relief

or the claim is legally insufficient. See Jackson v. State, 147 So. 3d 469, 485 (Fla.

2014) (citing Valentine v. State, 98 So. 3d 44, 54 (Fla. 2012)). Conclusory

allegations are not sufficient and the defendant must establish a prima facie case

based on a legally valid claim. Id. If there is any doubt whether the movant has

made a facially sufficient claim, this Court will presume that an evidentiary

hearing is required. Id. (quoting Walker v. State, 88 So. 3d 128, 135 (Fla. 2012)).

      As discussed in the next issue, Asay cannot demonstrate that he is entitled to

relief on his claim that the rescheduling of the warrant violated his right to due

process. In fact, it appears that Asay’s claim is actually a disagreement with the


                                         -7-
process that he is due as articulated by the statute. Asay acknowledges in his next

issue that the statute permits exactly what occurred, which means he has been

afforded the process available. The circuit court thus correctly concluded that

Asay’s claim was not cognizable under rule 3.851.

         As it relates to the public records requests, the circuit court found that

because the purpose of a rule 3.851 motion “is to challenge the validity of [a]

[d]efendant’s underlying conviction and sentence of death,” the circuit court’s

intermittent rulings did “not give rise to additional claims for attacking the

underlying conviction and sentence.” Accordingly, the circuit court found the

public records claim was not cognizable in a motion for postconviction relief. The

circuit court nevertheless considered the merits of the claim and determined that

Asay’s claim was refuted by the record in several instances and otherwise without

merit.

         Florida Rule of Criminal Procedure 3.852(i)(2) requires production of public

records upon a finding of the following:

                (A) collateral counsel has made a timely and diligent search of
         the records repository;
                (B) collateral counsel’s affidavit identifies with specificity
         those additional public records that are not at the records repository;
                (C) the additional public records sought are either relevant to
         the subject matter of a proceeding under rule 3.851 or appear
         reasonably calculated to lead to the discovery of admissible evidence;
         and
                (D) the additional records request is not overly broad or unduly
         burdensome.

                                            -8-
See Valle v. State, 70 So. 3d 530, 549 (Fla. 2011) (quoting Florida Rule of

Criminal Procedure 3.852(i)(2)).

      This Court has stated that “a defendant must show how the requested records

relate to a colorable claim for postconviction relief and good cause as to why the

public records request was not made until after the death warrant was signed.”

Tompkins v. State, 872 So. 2d 230, 244 (Fla. 2003) (citing Glock v. Moore, 776
So. 2d 243, 254 (Fla. 2001); Bryan v. State, 748 So. 2d 1003, 1006 (Fla. 1999)). In

Sims v. State, 753 So. 2d 66, 70 (Fla. 2000), this Court made clear that while the

language of the rule and statute provide for the production of records after a

warrant has been signed, “this discovery tool is not intended to be a procedure

authorizing a fishing expedition for records unrelated to a colorable claim for

postconviction relief.” Accordingly, where a defendant cannot demonstrate that he

or she is entitled to relief on a claim or that records are relevant or may reasonably

lead to the discovery of admissible evidence, the trial court may properly deny a

records request. See Pardo v. State, 108 So. 3d 558 (Fla. 2012); Tompkins v.

State, 994 So. 2d 1072, 1090 (Fla. 2008); Valle, 70 So. 3d at 547-49.

      The disputed records relate to communications between the Attorney

General and the Governor’s office regarding the rescheduling of Asay’s execution

and manufacturer information for the drugs used in the lethal injection protocol.




                                         -9-
Because Asay cannot demonstrate that he is entitled to relief on claims related to

these records, the circuit court properly summarily denied relief.

      The circuit court’s rulings on Asay’s motion for a continuance and the

State’s motion to exclude witnesses are reviewed for an abuse of discretion.

Williams v. State, 209 So. 3d 543, 556 (Fla. 2017). Asay has not demonstrated

that the trial court abused its discretion in relation to either ruling. Asay’s

continuance was requested in order to have his expert testify. The circuit court

gave the witness the option to testify at the time convenient to him by any remote

method he preferred: telephonically or electronically. Asay’s expert was able to

testify. The State’s motion to exclude witnesses who were members of the

execution team is supported by statutory and case law. § 945.10(g), Fla. Stat.

(2017); Muhammad v. State, 132 So. 3d 176, 189 (Fla. 2013). Members of the

execution team are protected from testifying. Accordingly, the circuit court

properly ruled on these motions.

                              Lethal Injection Protocol

      Asay argues that the State’s adoption of etomidate as the first drug in the

lethal injection protocol places him at substantial risk of serious harm in violation

of the Eighth Amendment. After an evidentiary hearing, the circuit court found

that Asay failed to establish sure or very likely risks of sufficiently imminent

danger or a proposed alternative that is readily available. Because there is


                                         - 10 -
competent, substantial evidence to support the circuit court’s finding that Asay

cannot meet the burden pronounced by the United States Supreme Court in Baze v.

Rees, 553 U.S. 35 (2008) (plurality opinion) and Glossip v. Gross, 135 S. Ct. 2726

(2015), Asay’s claim must fail.

       In Glossip, the Supreme Court provided that a condemned prisoner must: (1)

establish that the method of execution presents a substantial and imminent risk that

is sure or very likely to cause serious illness and needless suffering and (2) identify

a known and available alternative method of execution that entails a significantly

less severe risk of pain. Glossip, 135 S. Ct. at 2737 (citing Baze, 553 U.S. at 50,

61).

       Four expert witnesses testified at the evidentiary hearing held on this issue.

The State presented John Palmer, Associate Director of the Florida Department of

Corrections; Dr. Daniel Buffington, a clinical pharmacologist; and Dr. Steven Yun,

an anesthesiologist. Asay presented the testimony of an anesthesiologist, Dr. Mark

Heath. These witnesses detailed the known effects of etomidate, how it would be

used in the protocol, and how it has been used in medical practice.

       The pharmacology of etomidate is described by the drug insert as follows:

              Etomidate is a hypnotic drug without analgesic activity.
       Intravenous injection of etomidate produces hypnosis characterized by
       a rapid onset of action, usually within one minute. Duration of
       hypnosis is dose dependent but relatively brief, usually three to five
       minutes when an average dose of 0.3mg/kg is employed.


                                        - 11 -
The insert also states, “The most frequent adverse reactions associated with use of

intravenous etomidate are transient venous pain on injection and transient skeletal

movements, including myoclonus.” Further, pain is described in the insert, stating:

      Transient venous pain was observed immediately following
      intravenous injection of etomidate in about 20% of the patients, with
      considerable difference in the reported incidence (1.2% to 42%). This
      pain is usually described as mild to moderate in severity but it is
      occasionally judged disturbing. The observation of venous pain is not
      associated with a more than usual incidence of thrombosis or
      thrombophlebitis at the injection site. Pain also appears to be less
      frequently noted when larger, more proximal arm veins are employed
      and it appears to be more frequently noted when smaller, more distal,
      hand or wrist veins are employed.
The information in the inserts was confirmed in the testimony of both

anesthesiologists. Even the defense expert, Dr. Heath, testified that most patients

do not experience pain.

      Based on the testimony heard during the evidentiary hearing and the record

before this Court, Asay has not demonstrated that he is at substantial risk of serious

harm. Indeed, the record before this Court demonstrates that Asay is at a small risk

of mild to moderate pain. As the Supreme Court noted:

      because it is settled that capital punishment is constitutional, it
      necessarily follows that there must by a constitutional means of
      carrying it out. And because some risk of pain is inherent in any
      method of execution, we have held that the Constitution does not
      require the avoidance of all risk of pain. After all, while most humans
      wish to die a painless death, many do not have that good fortune.
      Holding that the Eighth Amendment demands the elimination of
      essentially all risk of pain would effectively outlaw the death penalty
      altogether.


                                        - 12 -
Glossip, 135 S. Ct. at 2732-33 (internal alterations and citations omitted).

       Asay has also not identified a known and available alternative method of

execution that entails a significantly less severe risk of pain. Asay’s alternatives

have been previously rejected by this Court as speculative. See Correll v. State,

184 So. 3d 478, 490 (Fla. 2015); Muhammad, 132 So. 3d at 197; Valle, 70 So. 3d
530.

       Asay also argues that Florida’s continued use of a three-drug protocol

instead of a one-drug protocol constitutes cruel and unusual punishment in light of

evolving standards of decency. The circuit court denied this claim, stating that

Asay “failed to establish that the current three-drug protocol presents a serious risk

of needless suffering.” The circuit court did not err in denying this claim which

has been previously rejected by this Court. See Muhammad, 132 So. 3d at 197.

                        Section 922.06(2), Florida Statutes

       Asay’s third claim is that Section 922.06, Florida Statutes, permits the

Attorney General to exercise an unfair advantage over the warrant process after a

court has entered a stay of execution. Asay’s claim is not about the Governor’s

discretion in the warrant process and does not appear to have been previously

addressed by this Court. Nevertheless, Asay is not entitled to relief on this claim

because it is not cognizable in a postconviction motion filed pursuant to rule 3.851

and was properly summarily denied.


                                        - 13 -
      The circuit court summarily denied this claim. The circuit court’s order does

not appear to address the constitutional argument and, instead, states that sections

922.052 and 922.06 “are merely rules outlining the procedures used to carry out a

death sentence” that Asay has no right to challenge.

      Florida Rule of Criminal Procedure 3.851 provides collateral relief from a

death sentence or conviction, which Asay is not challenging. His argument is not

that the Attorney General’s actions invalidate his sentence or the warrant. If Asay

were challenging the warrant itself, this Court has previously stated that the statute

does not grant death-sentenced inmates a right to challenge the issuance of a

warrant. Henry v. State, 134 So. 3d 938, 945 (Fla. 2014). Further, as it relates to

the constitutionality of section 922.06, this Court has previously considered and

rejected any such argument. See Abdool v. Bondi, 141 So. 3d 529 (Fla. 2014);

Muhammad, 132 So. 3d at 197. This Court had also previously considered a

challenge to the timing of a warrant and concluded that the Governor is required to

follow the timing of the statute. Tompkins, 994 So. 2d 1072. The fact that the

statute does not give a time period in which the Attorney General must certify that

a court has lifted a stay of execution may be an oversight by the Legislature, but is

not a basis for Asay’s relief.




                                        - 14 -
                                  Habeas Petition

      Asay’s petition nominally raises four claims attacking the constitutionality

of his death sentences. However, these claims are, in essence, an Eighth

Amendment attack on his sentences based on the nonunanimous verdicts using this

Court’s decision in Hurst v. State, 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S.

Ct. 2161 (2017) and the Legislature’s revision of section 921.121, Florida Statutes,

in response to this Court’s decision in Perry v. State, 210 So. 3d 630 (Fla. 2016).

In other words, Asay asserts that his death sentences cannot withstand Eighth

Amendment scrutiny because this Court’s refusal to grant him relief is arbitrary

and capricious. Asay’s argument is not novel and has been previously rejected by

this Court. Accordingly, Asay has not presented a basis for relief.

      During Asay’s prior warrant proceedings, he challenged the constitutionality

of his death sentence based upon the requirement of chapter 2016-13’s ten-to-two

vote requirement. Asay filed his second habeas petition on April 13, 2016, arguing

that he should be entitled to relief pursuant to chapter 2016-13, Laws of Florida,

because his nine-to-three jury vote violated the requirement of a ten-to-two vote

under the new law. The Court denied Asay’s second habeas petition in its opinion.

Asay V, 210 So. 3d at 11 (“We deny Asay’s petition based on our decision in

Perry[,] that chapter 2016-13, Laws of Florida, is unconstitutional and based on our

decision today that Hurst cannot be applied retroactively to Asay.”).


                                        - 15 -
      Asay’s present claim is based on chapter 2017-1, Laws of Florida, unlike his

prior petition, which addressed chapter 2016-13. Asay argues that chapter 2017-1,

Laws of Florida, creates a substantive right to a life sentence unless a jury

unanimously recommends otherwise. Asay acknowledges that the new law is

identical to chapter 2016-13, Laws of Florida, with the exception of the unanimous

jury vote requirement. Despite Asay’s contention that this claim is based purely on

chapter 2017-1, but for the title and jury vote requirement, this claim is identical to

Asay’s previous claim in his petition for a writ of habeas corpus in case number

SC16-628. 6

      Asay’s claims applying the retroactive application of Hurst v. State, and

Chapter 2017-1, Laws of Florida, are controlled by this Court’s decision in

Hitchcock v. State, No. SC17-445. Hitchcock, SC17-445, Slip op. at 2-3 (“We

have consistently applied our decision in Asay V, denying the retroactive

application of Hurst v. Florida as interpreted in Hurst v. State to defendants whose

death sentences were final when the Supreme Court decided Ring v. Arizona, 536
U.S. 584 (2002).”)




      6. In his motion for rehearing, Asay argued that he was not presented an
opportunity to make an argument based on Hurst v. State to this Court. We denied
rehearing. Asay v. State, 2017 WL 431741 (Fla. Feb. 1, 2017).


                                         - 16 -
      Because Asay has not presented a novel claim for this Court’s consideration,

we deny Asay’s petition.

                                   CONCLUSION

      For the foregoing reasons, we affirm the circuit court’s denial of Asay’s

third successive motion for postconviction relief and deny Asay’s petition for a

writ of habeas corpus. Because we find that Asay is not entitled to relief, we deny

his motion for a stay of execution and his application for a stay of execution. No

rehearing will be entertained by this Court and the mandate shall issue

immediately.

      It is so ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
LEWIS and CANADY, JJ., concur in result.
PARIENTE, J., dissents with an opinion.

PARIENTE, J., dissenting.

      I dissent because the jury’s 9-3 recommendations for death render Asay’s

sentences of death constitutionally unreliable pursuant to Florida’s independent

right to trial by jury under article I, section 22, of the Florida Constitution, as well

as the right to trial by jury under the Sixth Amendment to the United States

Constitution, and the right against cruel and unusual punishment under the Eighth

Amendment to the United States Constitution. Asay’s execution is set for August

24, 2017. Asay will be the first defendant put to death in Florida since the United


                                          - 17 -
States Supreme Court held Florida’s capital sentencing scheme unconstitutional in

January 2016. Hurst v. Florida, 136 S. Ct. 616 (2016). Not only was Asay’s

sentence imposed under a statute that was rendered unconstitutional under the

Sixth Amendment, but his execution will be the result of a 9-3 jury

recommendation for death,7 which this Court has declared unreliable under the

Eighth Amendment to the United States Constitution. Hurst v. State (Hurst), 202
So. 3d 40, 60 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (U.S. May 22, 2017).

      In addition, I dissent because Asay has been wrongly denied access to the

complete set of documents that may support his claim that Florida’s newest lethal

injection protocol, which has yet to be administered on any criminal defendant in

this state or any other state, violates the Eighth Amendment and stands counter to

this Court’s opinions in Muhammad v. State, 132 So. 3d 176 (Fla. 2013), and Valle

v. State, 70 So. 3d 525 (Fla. 2011). In its rush to execute Asay, the State has

jeopardized Asay’s fundamental constitutional rights and treated him as the

proverbial guinea pig of its newest lethal injection protocol.

      First, I would stay Asay’s execution until the United States Supreme Court

addresses his pending petition for a writ of certiorari. Although the State delayed

filing its response to Asay’s petition for a writ of certiorari in the United States



       7. Asay v. State (Asay V), 210 So. 3d 1, 7 (Fla. 2016), petition for cert.
filed, No. 16-9033 (U.S. Apr. 29, 2017) (pending).


                                         - 18 -
Supreme Court, the State simultaneously certified to the Governor that there were

no outstanding stays on Asay’s execution and, therefore, the Governor could

proceed with rescheduling Asay’s execution. Thus, the State urged the Governor

to reschedule Asay’s execution while stalling at the United States Supreme Court.

This conduct should not be rewarded.

      As to the most compelling constitutional argument, for the reasons fully set

forth in my concurring in part and dissenting in part opinion in Asay V and, most

recently, my dissenting opinion in Hitchcock v. State, No. SC17-445 (slip op.

issued Fla. Aug. 10, 2017), I would apply Hurst retroactively to Asay to ensure that

he is afforded the same basic fundamental protections as Timothy Hurst and other

defendants.

                    I. Pending Petition for Writ of Certiorari

      I would stay Asay’s execution to allow the United States Supreme Court to

determine whether it will grant or deny Asay’s pending petition for writ of

certiorari from this Court’s opinion in December 2016. Asay V, 210 So. 3d 1. The

State’s actions—representing to the Governor that there were no stays on Asay’s

execution, while obtaining Asay’s prior consent to an extension in which to file a

response to Asay’s petition for a writ of certiorari—should not be condoned.

During the nineteen years I have served on this Court, we have never allowed an

execution to proceed while there are pending matters in other courts regarding the


                                       - 19 -
crime for which the defendant was to be executed. Asay is entitled to resolution of

his outstanding constitutional claims before being executed. I hope that the United

States Supreme Court will intervene to prevent such a clear injustice.

                   II. Florida’s New Lethal Injection Protocol

      I also dissent because the incomplete discovery allowed to Asay

compromised his ability to establish his claim that Florida’s newly established

lethal injection protocol constitutes cruel and unusual punishment under the Eighth

Amendment, leading to postconviction proceedings that were anything but full and

fair. On January 4, 2017, the Florida Department of Corrections (DOC) adopted

Florida’s new lethal injection protocol (“the new protocol”). On July 28, 2017,

after an evidentiary hearing, the circuit court denied Asay’s motion for

postconviction relief challenging the constitutionality of the new protocol.

      Asay argues that the new protocol is unconstitutional under the Eighth

Amendment because it creates a substantial risk of harm, and, in light of other,

readily available drugs that have no risk of pain, Asay has established a right to

relief. Majority op. at 10. Specifically, Asay argues that the new protocol violates

the Eighth Amendment because etomidate, which replaced midazolam as the first

drug in the three-drug lethal injection protocol, causes venous pain upon injection

and myoclonus—seizure-like movement. The parties stipulate that etomidate has

never been used in a lethal injection anywhere in the United States.


                                        - 20 -
      In Glossip v. Gross, 135 S. Ct. 2726 (2015), the United States Supreme

Court set the standard for establishing that a State’s lethal injection protocol

amounts to cruel and unusual punishment under the Eighth Amendment. To obtain

relief, a “condemned prisoner [must] establish[] that the State’s lethal injection

protocol creates a demonstrated risk of severe pain. [And] [h]e must show that the

risk is substantial when compared to the known and available alternatives.” Id. at

2737 (quoting Baze v. Rees, 553 U.S. 35, 61 (2008)) (third and fourth alterations in

original). While I agree that Asay has not yet met this very high standard for

granting relief on this claim under the evidence presented, I write to explain why

Asay should be granted further requested discovery to establish his claim.

      Asay argues that “numerous states, including those with the most active

death chambers, use a single drug protocol, without any reported incidents.” Initial

Br. of App., Asay v. State, SC17-1400 (Fla.), at 67. As I wrote ten years ago, I am

at a loss to understand why this State has not done so. Schwab v. State, 973 So. 2d
427, 429 (Fla. 2007) (Pariente, J., concurring). As I wrote in Schwab, “[i]f I were

in the executive branch and in charge of lethal injections for this state, I would

urge the adoption of a one-drug protocol so that only a lethal dose of

sodium pentothal would be necessary.” Id. (Pariente, J., concurring). I would also

explore “other means to monitor the state of consciousness, such as the Bispectral

Index (BIS) monitor, and would employ individuals who have the medical training


                                         - 21 -
and expertise necessary to adequately assess consciousness.” Id. at 430 (Pariente,

J., concurring). This is especially concerning in light of the evidence presented in

this case that the new drug, etomidate, produces an incredibly short state of

unconsciousness. But I am not the executive branch.

      On the other hand, what is within the province of the judicial branch is

staying the execution until Asay receives the required discovery to properly

challenge the new protocol. Asay argues that he was wrongly denied access to

documents relating to the new protocol, and I agree. Majority op. at 6-7. The

majority opinion summarily dismisses this claim, contending that “[b]ecause Asay

cannot demonstrate that he is entitled to relief on claims related to these records,

the circuit court properly summarily denied relief.” Majority op. at 10. However,

the majority misses the point. Asay has a colorable claim for relief, that a new

lethal injection protocol—yet to be administered on any defendant in any state—

could violate Asay’s right against cruel and unusual punishment. Asay needs the

records for the exact purpose contemplated under Florida Rule of Criminal

Procedure 3.852(i)(2), to prove that his own execution with the new protocol will

constitute cruel and unusual punishment. Majority op. at 10. His timely request

was not a “fishing expedition,” as he had no reason to know that the new protocol

would apply to him until he received notice from the DOC on July 10, 2017.

Majority op. at 9 (quoting Sims v. State, 753 So. 3d 66, 70 (Fla. 2000)).


                                        - 22 -
      The State adopted the new protocol on January 4, 2017. However, despite

its explicit requirement that the new protocol be provided to the defendant “after

the warrant is signed,” which in this case was on January 8, 2016, it was not until

the circuit court ordered the State to file and serve a copy of the protocol on July

10, 2017, that Asay received a copy of the new protocol. See majority op. at 5.

Thus, the State, which admittedly anticipated litigation surrounding the new

protocol, purposefully delayed for more than six months providing the information

necessary to challenge it—namely the new drugs used—to Asay who had been the

subject of an active death warrant.

      Rather than giving Asay time to procure the documents needed to challenge

this never-before-used protocol, the State now contends that time is of the essence

in meeting the execution deadline of August 24, 2017, chosen by Governor Scott.

Majority op. at 6. Even more troublesome, the State has relentlessly fought Asay’s

attempts to obtain records relating to the new protocol, causing even further delay.

One would assume that the administration of the ultimate penalty of death would

compel the State to proceed transparently, rather than under the veil of executive

privilege. Indeed, the State said as much when adopting the new protocol on

January 4, 2017; Julie L. Jones, Secretary of the Department of Corrections,

represented that “[a]dditional guiding principles of the lethal injection process are

that it should not be of long duration, and that while the entire process of execution


                                        - 23 -
should be transparent, the concerns and emotions of all those involved must be

addressed.” Reply Brief, Asay v. State, SC17-1400 (Fla.), at 8.

        When Asay and his counsel learned of the new protocol, they immediately

filed a public records request with both the DOC and the Florida Department of

Law Enforcement (FDLE) requesting information related to the new drugs to be

used in the new protocol. Both the DOC and the FDLE objected to this request. In

fact, it was only after Asay’s motion for rehearing that the circuit court granted, in

part, his request for documents. Eventually, the DOC disclosed mostly redacted

records relating to the new protocol. To this date, the State has refused to indicate

why the new protocol was adopted or identify the manufacturer of the drugs used

in the new protocol. The State’s attempts to shift the burden to Asay are improper;

it is the State’s duty, as the party who holds the information, to make it available to

Asay.

        The State’s actions in this case run afoul of this Court’s opinions in both

Muhammad and Valle. In Valle, this Court remanded in part Valle’s case for an

evidentiary hearing concerning the efficacy of one of the drugs used in the lethal

injection protocol as an anesthetic. 70 So. 3d at 526. This Court’s primary

concern in remanding for an evidentiary hearing centered on the contention that “ ‘

if the inmate is not fully unconscious when either pancuronium bromide or

potassium chloride [the second and third drugs in the protocol] is injected, or when


                                         - 24 -
either of the chemicals begin to take effect, the prisoner will suffer pain.’ ” Id.

(quoting Lightbourne v. McCollum, 969 So. 2d 326, 351 (Fla. 2007)). For Valle to

fully litigate this claim, this Court further ordered that the “DOC . . . produce

correspondence and documents it has received from the manufacturer of

pentobarbital concerning the drug’s use in executions, including those addressing

any safety and efficacy issues.” Id. Thus, in Valle, this Court determined that as

much information as possible from the drug manufacturer was necessary to ensure

that Valle’s right against cruel and unusual punishment under the Eighth

Amendment was not violated. Indeed, this Court, addressing similar concerns in

Muhammad, required the DOC to provide Muhammad “correspondence and

documents it received from Hospira [the manufacturer of the drug] concerning the

drug’s use in executions or otherwise, including those addressing any safety and

efficacy issues.” 132 So. 3d at 192.

      Additionally, the DOC has refused to disclose to Asay information relating

to previous executions in the State, even though this information was relied upon

by the DOC’s expert witness, Buffington, to dismiss Asay’s arguments regarding

the constitutionality of the new protocol. See majority op. at 11. Indeed, Asay

attempted to challenge certain aspects of the new protocol, including the timing of

the consciousness check, but was unable to do so because the DOC refused to

honor his public records request. The evidentiary hearing in this case makes clear


                                         - 25 -
that the timing of the steps in the execution process are essential given the limited

amount of time for which etomidate produces unconsciousness. See majority op.

at 11. The best way to review and predict the timing of the steps in Asay’s

execution would be to refer to the DOC and FDLE logs, notes, memoranda, letters,

electronic mail, and facsimiles relating to the prior six executions. Yet, both

organizations have refused to produce the requested documents.

      Even accepting the use of a three-drug protocol, it is troublesome that the

State deliberately concealed the identity of the manufacturer of the challenged

drug—etomidate. I would grant disclosure of the manufacturer’s identity to allow

Asay the opportunity to fully present his claim that the new protocol amounts to

cruel and unusual punishment. At the evidentiary hearing before the circuit court,

considerable testimony was presented relating to both the efficacy of etomidate and

whether it causes pain. Majority op. at 12. Additionally, there was some

disagreement about how quickly etomidate induces unconsciousness and the

duration of the state of unconsciousness, which apparently differs depending on the

dosage. Despite all of these concerns, which are similar to those in both Valle and

Muhammad, Asay has not been provided the manufacturer’s identity, nor was he

given adequate time to attain the necessary information to thoroughly contest the

new protocol. The manufacturer of the drug, who has itself stated that the drug

will be “misused” if it is used for executions, could shed light on the data used to


                                        - 26 -
compose the drug’s package insert, which details safety and use information, to

properly interpret the language in the package insert, and to generally provide the

most accurate information relating to the administration of the most final of

penalties. See majority op. at 11-12.

      In sum, the State’s actions in both intentionally failing to disclose the new

protocol to Asay for over six months and then continuing to fight every one of his

requests for production display a rush to execution without first ensuring that this

execution withstands constitutional scrutiny. Through no fault of his own, Asay

was unable to properly prepare his multiple challenges to Florida’s new lethal

injection protocol, which has yet to be administered on Asay or any other capital

defendant in the United States.

       III. Retroactivity of the Eighth Amendment Right to Unanimity

      In his petition for a writ of habeas corpus at issue in this case, Asay claims a

right to retroactive application of the Eighth Amendment right to unanimity in the

jury’s final recommendation for death. See Hurst, 202 So. 3d at 59-63. As I stated

in my dissenting opinion in Hitchcock, this Court’s opinion in Asay V is not

dispositive on the retroactive application of the Eighth Amendment right to

unanimity in the jury’s recommendation for death. See Hitchcock, slip op. at 9-10

(Pariente, J., dissenting). An Eighth Amendment retroactivity analysis obviously




                                        - 27 -
requires a different analysis than that of the retroactivity of the Sixth Amendment

right.

         As I emphasized in Asay V, “Applying decisions of fundamental

constitutional significance retroactively to defendants in similar circumstances is

essential to ‘ensuring fairness and uniformity in individual adjudications.’ ” 210
So. 3d at 32 (Pariente, J., concurring in part and dissenting in part) (quoting Witt v.

State, 387 So. 2d 922, 925 (Fla. 1980)). Likewise, as Justice Perry explained, Asay

is similarly situated to defendants who have received Hurst relief, rendering Asay’s

execution constitutionally unfair:

                Asay committed two murders on the night of July 17, 1987.
         His sentence became final on October 7, 1991, when the United States
         Supreme Court denied certiorari. See Asay v. Florida, 502 U.S. 895
         (1991). Asay’s nine-to-three jury recommendation that resulted in a
         death sentence would not be constitutional if Hurst v. Florida applied
         to him . . . . Yet, . . . another defendant who committed his offense on
         an earlier date but had his sentence vacated and was later resentenced
         after Ring, cannot receive the death penalty without the protections
         articulated in Hurst. Timothy Hurst committed his crimes on May 2,
         1990, and was originally sentenced on April 26, 2000, which was final
         October 21, 2002, a few short months after the decision in Ring. The
         majority’s application of Hurst v. Florida makes constitutional
         protection depend on little more than a roll of the dice. This cannot be
         tolerated.

Id. at 39-40 (Perry, J., dissenting) (footnotes omitted).

         For all the legitimate reasons raised by various justices on the Supreme

Court at various times, the critical linchpin of the constitutionality of the death




                                          - 28 -
penalty is that it be imposed in a reliable and not arbitrary manner. 8 We have

explained in detail in our opinion in Hurst why a unanimous jury verdict, required

in this State for all criminal convictions, must be required for all death penalty

verdicts:

             The principle that, under the common law, jury verdicts shall be
      unanimous was recognized by this Court very early in Florida’s
      history in Motion to Call Circuit Judge to Bench, 8 Fla. 459, 482
      (1859). In the 1885 Constitution, the right to trial by jury was given
      even more protection by the promise that “[t]he right of trial by jury
      shall be secured to all, and remain inviolate forever.” Declaration of
      Rights, § 3, Fla. Const. (1885). And, in 1894, this Court again
      recognized that in a criminal prosecution, the jury must return a
      unanimous verdict. Grant v. State, 14 So. 757, 758 (1894). In 1911,
      this Court confirmed the unanimity requirement in Ayers v. State, 57
So. 349, 350 (1911), stating that “[o]f course, a verdict must be
      concurred in by the unanimous vote of the entire jury.” Almost half a
      century later, in Jones v. State, 92 So. 2d 261 (Fla. 1956), again
      acknowledging that “[i]n this state, the verdict of the jury must be
      unanimous,” this Court held that any interference with the right to a
      unanimous jury verdict denies the defendant a fair trial as guaranteed
      by the Declaration of Rights of the Florida Constitution. Id. at 261
      (On Rehearing Granted). Thus, Florida has always required jury
      verdicts to be unanimous on the elements of criminal offenses.



       8. When the United States Supreme Court reinstated the death penalty in
1976, it explained that a death penalty imposed under procedures that “create[] a
substantial risk that it would be inflicted in an arbitrary and capricious manner”
violates the Eighth Amendment’s protection against cruel and unusual punishment.
Gregg v. Georgia, 428 U.S. 153, 188 (1976). This requirement against arbitrary
imposition of the death penalty recognized the finality of the determination of
“whether a human life should be taken.” Id. at 189. Despite this requirement,
Justice Breyer outlined in detail in Glossip the various ways in which the death
penalty is arbitrarily imposed, such as by race, gender, geography, resources, and
even political pressures. Glossip, 135 S. Ct. at 2760-62 (Breyer, J., dissenting).


                                        - 29 -
              In capital cases, Florida’s early laws also indicate that jurors
      controlled which defendants would receive death. When Florida was
      still a territory, the penalty for defendants convicted of murder was
      death by hanging. See Acts of the Legislative Council of the Territory
      of Florida, An Act for the Apprehension of Criminals, and the
      Punishment of Crimes and Misdemeanors, § 21 (1822). Under this
      type of mandatory statute, the jury’s factual findings on the elements
      of the crime also necessarily served as the elements necessary for
      imposition of a sentence of death.

Hurst, 202 So. 3d at 55 (footnote omitted). In this case, Asay’s sentences of death

imposed by 9-3 jury votes are not constitutionally reliable. And, as Justice Perry

stated in Asay V, Asay would be in the same position as Timothy Hurst if Hurst

applied to him. 210 So. 3d at 39-40 (Perry, J., dissenting). For all the reasons set

forth in my prior dissents in Asay V and Hitchcock, I dissent from executing this

defendant based on a 9-3 recommendation, which if rendered today, would require

a life sentence.

                                  CONCLUSION

      Executing Asay when he has a pending petition for certiorari at the United

States Supreme Court, has not received full discovery on Florida’s newly adopted

lethal injection protocol, and, most importantly, was sentenced to death after a jury

recommended sentences of death by a vote of 9-3, violates the foundational

principles of both the Florida and United States Constitutions. I cannot support the

majority’s decision to deny Asay, on the eve of his execution, proper discovery to

establish his claim that the procedure to be used in his death constitutes cruel and


                                        - 30 -
unusual punishment. Nor can I agree that a decision based in the Sixth

Amendment precludes Asay’s ability to assert his constitutional rights under the

Eighth Amendment.

      Accordingly, I dissent.

An Appeal from the Circuit Court in and for Duval County,
     Tatiana Radi Salvador, Judge - Case No. 161987CF006876AXXXMA
And an Original Proceeding – Habeas Corpus

Martin J. McClain and Linda McDermott of McClain & McDermott, P.A., Wilton
Manors, Florida; and John Abatecola, Estero, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Senior Assistant
Attorney General, Tallahassee, Florida,

      for Appellee/Respondent

Karen M. Gottlieb of Florida Center for Capital Representation at Florida
International University College of Law, Miami, Florida,

      for Amicus Curiae Florida Center for Capital Representation at Florida
      International University College of Law




                                       - 31 -